Citation Nr: 1516539	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-24 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to September 12, 2009, a rating in excess of 50 percent from September 12, 2009 to November 17, 2014 and a rating in excess of 70 percent thereafter.

2.  Entitlement to service connection for hypertension, including as secondary to service connected PTSD, traumatic brain injury (TBI), headaches and/or vertigo.

3.  Entitlement to an extraschedular rating based upon the combined effects of multiple service-connected disabilities.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1969 with service in the Republic of Vietnam.  The Veteran also served in combat, earning the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and December 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that hearing is of record.

In a January 2008 rating decision the Veteran was initially assigned a 30 percent disability rating for his PTSD.  He submitted a timely notice of disagreement as to the rating assigned.  In December 2014, while this matter was on appeal, the RO issued a rating decision increasing his disability rating to 50 percent effective September 12, 2009, and further granting a 70 percent rating effective November 17, 2014.  In light of this procedural history, the Board has recharacterized the issue on appeal accordingly.

Moreover, the Veteran testified at his March 2015 hearing that he has not worked since July 2008 as a result of his service-connected disabilities.  Because the issue of TDIU is part and parcel of claims for an increased rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to: a rating in excess of 70 percent for PTSD, to include entitlement to an extraschedular rating; service connection for hypertension and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) through the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been productive of at least occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as flashbacks, nightmares, sleeping difficulties, concentration problems, poor judgment, irritability, depressed mood, exaggerated startle response, hypervigilance, avoidance, isolation, difficulty in adapting to stressful circumstances (including at work or in a work-like setting) and an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD have been met effective January 12, 2007 and continuing throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,321, 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Higher Ratings for PTSD

As an initial matter, the Board observes that throughout the appeal, the Veteran has been diagnosed with PTSD, depression and a mild traumatic brain injury (TBI).  The November 2014 VA examiner noted that the Veteran's TBI symptoms include headaches, dizziness and passing out spells.  The examiner did not attribute any of his psychiatric symptoms to his TBI.  Additionally, the November 2014 VA examiner noted that the Veteran has been diagnosed over the years with depression, but that his depressive symptoms are part of his PTSD.  Thus, the Board will consider all his psychiatric symptomatology as part of his service-connected PTSD for rating purposes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board finds that the Veteran's disability picture has more nearly approximated the criteria for a 70 percent rating throughout the appeal period.  Because there are relevant VA treatment records and social security administration records bearing on the severity of the Veteran's symptomatology throughout the appeal period, the question of whether a higher rating is warranted is remanded for further development.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
	
The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; see Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, including PTSD, a 70 percent rating is for application when the Veteran exhibits occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

The Board finds that the Veteran's PTSD symptomatology has more nearly approximated the criteria for a 70 percent throughout the appeal period.  The Veteran's PTSD disability picture has been dominated by near continuous depression affecting his ability to function independently, appropriately or effectively; impaired impulse control; difficulty in adapting to stressful circumstances (including at work or in a work-like setting) and an inability to establish and maintain effective relationships.  His recurrent symptoms include flashbacks of combat, nightmares of being detained in a concentration camp-like setting, hypervigilance, exaggerated startle response, anger and irritability.   See 2007-2012 VA Medical Records; see also November 2007 & September 2009 VA Examination Reports.  

Additionally, the Veteran reported ongoing symptoms such as difficulty sleeping, depressed mood, crying spells, avoidance of things that remind him of his time in the service, decreased energy and decreased appetite, all of which show near continuous depression.  See 2007-2012 VA Medical Records; see also November 2007, September 2009 & November 2014 VA Examination Reports.  The Veteran was also found to have moderately impaired judgment, mild memory loss and attention and concentration problems.  See January 2007 VA Medical Record; see also May 2009 & November 2014 VA Examination Reports.  

As a result of his PTSD symptoms, the Veteran has had difficulty maintaining employment and social relationships.  His anger and irritability have resulted in disputes or confrontations with supervisors, neighbors and others.  For example, he reported that he has become easily angered and irritated at people who speak loudly when they are near him.  This has reportedly caused him difficulty dealing with people while he is at work.  See May 2007 VA Medical Record.  A February 2008 VA medical record shows the Veteran's reports that he was having difficulty with his job as a result of his PTSD symptoms.  Prior to that time, he reported that he has had difficulty maintaining employment for a long period of time, his longest job lasting six years.  See May 2007 VA Medical Record.  In a September 2008 written statement and during his hearing before the Board, he reported that he lost his job in July 2008 due to anger and rage with authority, which led to a conflict with his supervisor.  See September 2008 Written Statement; see also Hearing Tr. at 5.  In August 2010, his VA treating physician opined that the Veteran's PTSD symptomatology caused decreased social and occupational function.  Additionally, the November 2014 VA examiner reported an incident in which the Veteran had a verbal confrontation with a security guard at his local Vet Center who was pacing and talking loudly on a cell phone.  See November 2014 VA Examination Report.  

With regard to his social relationships, the Veteran reported that he was unable to stay in a relationship for more than two years, never married, and never had any children.  See January 2007 & August 2007 VA Medical Records.  According to the November 2014 VA examiner, the Veteran has poor social support, avoids social situations and "count[s] on nobody."  He reported that he lives in his aunt's basement, and that his relationship with her is "touch and go."  He said that he keeps in touch with only one military friend that served with him, but that they only see each other and speak over the phone occasionally because they tend to argue too much.  The Veteran further reported that due to his PTSD symptoms, he tends to get argumentative.  The November 2014 examiner reported that his social support has decreased since the death of his sister, for whom he was a caretaker and that since her death he spends most of his time at home listening to the radio and playing chess.  The examiner opined that the Veteran's occupational functioning seemed very similar to the functioning he experienced at the time of his September 2009 VA examination in that he is unemployed and continues to have difficulties engaging  in social activities and maintaining relationships due to his mental health issues.  The Board finds the examiner's opinion highly probative as contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that the Veteran's GAF scores throughout the appeal period have varied, but are consistent with a 70 percent rating.  Between 2007 and 2009, the Veteran's assigned GAF scores ranged from 36 to 40.  See 2007 to 2009 VA Medical Records.  From 2010 to 2012, the assigned GAF scores ranged from 45 to 51.  See April to November 2010 & January 2012 VA Medical Records; see also August 2010 Medical Opinion.  These scores indicate serious symptoms and impairment in social, occupational or school functioning (GAFs of 41 to 50) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (GAFs of 31 to 40), and thus fall in line with the 70 percent rating.  The Board notes that the September 2009 VA examiner assigned a GAF score of 60; however, this assessment was made without the benefit of a claims file review, as it was not available at the time.  See September 2009 & November 2014 VA Examination Reports.  Additionally, the Board notes that the Veteran was assigned a GAF of 58 during a February 2012 VA treatment session.  Nevertheless, he was assigned a GAF score of 50 only one month prior, and in that session reported an increase in depression and other symptoms.  Thus, the Board affords the September 2009 and February 2008 GAF scores little weight.

Given the Veteran's PTSD symptomatology and the severity of his occupational and social impairment, which has remained essentially unchanged since 2007, the Board finds that he is entitled to a 70 percent rating for his PTSD throughout the appeal period.  The Board notes that in August 2010, the Veteran's treating physician opined that his PTSD caused occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.  See August 2010 Medical Opinion.  The Board further notes that the November 2014 VA examiner opined that there was a worsening in the Veteran's PTSD symptoms after the death of his sister in 2010, indicating that his symptoms were not as severe prior to this time.  Nevertheless, despite this evidence, and given the recurrent symptoms reported in his medical records and his ongoing inability to establish and maintain effective work and social relationships, the Board finds that a 70 percent rating is warranted throughout the appeal period.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 70 percent rating for PTSD is granted effective January 12, 2007 and continuing throughout the appeal period.


REMAND

Higher Rating for PTSD

The record shows that the Veteran received treatment for his PTSD from the Chicago Vet Center located on Halsted Street; however, these records have not been associated with the claims file.  Additionally, the Veteran reported that he sought social security disability benefits as a result of his PTSD.  As these records appear to contain information relevant to the Veteran's claim for a higher rating for PTSD, they must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Service Connection for Hypertension

The Veteran seeks service connection for hypertension, both on a direct basis and as secondary to his service-connected disabilities.  See January 2007 Claim.  He was provided with a VA examination and opinion in November 2007; however, the Board finds the opinion inadequate.  The examiner noted in the Veteran's history that he was diagnosed with hypertension in 2006, but did not discuss records indicating that he had hypertension as early as 1996 or provide an opinion as to the onset of the Veteran's hypertension.  Furthermore, while the examiner opined that the Veteran's hypertension was not caused or aggravated by his PTSD, she did not address any other theories of entitlement raised by the Veteran.  Specifically, the examiner did not address whether the Veteran's hypertension had its onset in service or within one year of separation, was caused by an injury or disease incurred in service, or was caused or aggravated by any of his service-connected disabilities other than PTSD.  As such, this issue must be remanded for a new examination addressing these issues.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Entitlement to an Extraschedular Rating and/or TDIU

The Veteran also seeks a TDIU, arguing that he lost his job in July 2008 because of his service-connected disabilities, and that these disabilities have made him unable to work since that time.  See Hearing Tr. at 5.  Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined efpfect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.   

The Board finds that additional evidence is necessary to adjudicate the issues of whether the Veteran is entitled to a TDIU or an extraschedular rating, and thus they must be remanded for further development.  The Veteran is service connected for PTSD, mild TBI, benign paroxysmal positional vertigo, post-concussion headaches, left ear hearing loss, tinnitus and hemorrhoids.  His VA examinations of record do not adequately address the impact of these abilities, along or in the aggregate, on his ability to work at various types of jobs.  Thus, the issues of entitlement to a TDIU and extraschedular rating should be remanded to complete this additional development. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his psychiatric condition, TBI, benign paroxysmal positional vertigo, post-concussion headaches, left ear hearing loss, tinnitus, hemorrhoids and hypertension.  This specifically includes, but is not limited to, the Veteran's mental health treatment records from the Chicago Vet Center from 2007 to the present.   

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of (1) his in service and/or post service hypertension symptomatology, and (2) the symptoms he experienced and continues to experience in connection with his psychiatric condition, TBI, benign paroxysmal positional vertigo, post-concussion headaches, left ear hearing loss, tinnitus and hemorrhoids, the severity of these symptoms, and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional available records (to the extent possible), schedule the Veteran for an appropriate VA examination to determine the etiology of his hypertension.  Specifically, the examiner should offer an opinion as to whether the Veteran's hypertension (1) had its onset in service or within one year of his separation from service, or (2) whether it is caused by or aggravated by any one or more of his service connected disabilities, including PTSD, mild TBI, benign paroxysmal positional vertigo, post-concussion headaches, left ear hearing loss, tinnitus and hemorrhoids.  

In providing the requested opinion, the examiner should consider the Veteran's lay statements concerning the onset of his hypertension or the symptoms associated with this disease.  Additionally, the examiner should review and consider the February 1998 VA examination noting mild hypertension, as well as the November 2006 VA medical record noting that the Veteran has had hypertension since 1996.  The examiner should also address the August 2007 VA medical record stating that the Veteran's hypertension may be exacerbated by his stress disorder.

4.  Then schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, to evaluate the current nature and severity of his service-connected disabilities in regard to his claims for a TDIU or entitlement to an extraschedular rating.  The claims folder should be made available to the examiner(s) for review before the examination.

Specifically, the examiner should evaluate and discuss the functional limitations imposed by each of the Veteran's service-connected disabilities as well as the aggregate effect of the limitations imposed by the Veteran's service-connected disabilities, namely PTSD, TBI, benign paroxysmal positional vertigo, post-concussion headaches, left ear hearing loss, tinnitus and hemorrhoids.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

5.  After completion of all of the above and any other development deemed necessary, readjudicate the issues on appeal, including whether an extraschedular rating or a TDIU is warranted.  If any remanded issue remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


